Citation Nr: 0701719	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for muscular dystrophy, and if 
so, whether the reopened claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for scoliosis, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953 and from October 1959 to September 1960.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2006, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  Service connection for muscular dystrophy was denied in 
an unappealed rating decision of November 1987; the evidence 
received since the November 1987 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.

2.  Service connection for scoliosis was denied in an 
unappealed rating decision of May 1999; the evidence received 
since the May 1999 decision includes evidence that is neither 
cumulative nor redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for muscular 
dystrophy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for scoliosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed decision of November 1987, the RO denied 
entitlement to service connection for muscular dystrophy 
based on the lack of medical evidence showing a diagnosis of 
muscular dystrophy in service or until approximately 25 years 
thereafter.  Additionally, in an unappealed decision of May 
1999, the RO denied entitlement to service connection for 
scoliosis based on the lack of treatment for scoliosis in 
service or until nearly 40 years thereafter.  

The subsequently received evidence includes a March 2004 
letter from S. D. Rioux, M.D., which states that based on the 
veteran's history, it is evident that his symptoms of 
muscular dystrophy became apparent to him and others when he 
was on active duty.  Dr. Rioux goes on to state, "It is 
possible that the strenuous physical requirements of military 
service were instrumental in precipitating his presentation 
at that time for both the scoliosis and the muscular 
dystrophy."  This evidence is neither cumulative nor 
redundant of the evidence previously of record.  It relates 
to an unestablished fact necessary to substantiate each of 
the veteran's claims.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating each 
claim.  Accordingly, it is new and material and reopening of 
the claims is in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for muscular dystrophy is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for scoliosis is granted.


REMAND

The veteran claims that he is entitled to service connection 
for muscular dystrophy and scoliosis because they had their 
onset in service and/or because they were aggravated by 
service.  In this regard, the Board notes that there is a 
March 2004 letter from Dr. Rioux which states that it is 
possible that the physical strain involved in active duty is 
what precipitated the onset of muscular dystrophy and 
scoliosis.  A July 2004 VA medical opinion states that upon 
review of the claims folder, the physical requirements of 
military service were instrumental in the presentation of the 
veteran's pre-existing condition and served to aggravate it; 
however, once the physical requirements of service were 
removed, there would have been no ongoing aggravation.  
Neither of these opinions is based upon a thorough 
examination of the veteran and contemporaneous review of the 
claims folder, nor do they address all facets of the 
veteran's claims, or properly support the conclusions 
reached.  Therefore, a VA examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the veteran's 
muscular dystrophy and scoliosis.  The 
complete contents of the veteran's claims 
file, including a copy of this remand, 
must be provided to the examining 
physician for review in connection with 
the examination.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
of the veteran's muscular dystrophy and 
scoliosis and specifically identify any 
abnormalities that are congenital or 
developmental defects, as opposed to 
diseases, injuries, or residuals thereof.  
With respect to each disorder (other than 
any identified congenital or 
developmental defects) found to present, 
the examiner should provide an opinion as 
to whether the disorder was present 
during service and if so whether the 
disorder clearly and unmistakably existed 
prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity as a result of 
service.  With respect to any disorder 
which the examiner believes was not 
present during service, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the veteran's reopened claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


